     Case 1:11-cv-10230-MLW Document 516 Filed 11/05/18 Page 1 of 2




                     UNITED STATES    DISTRICT   COURT
                       DISTRICT OF MASSACHUSETTS


ARKANSAS TEACHER RETIREMENT SYSTEM,
on behalf of i t s e l f and a l l others
similarly situated,
      Plaintiff
                                                 C.A.   No.   11-10230-MLW
             V .



STATE STREET BANK AND TRUST COMPANY,
      Defendants.


ARNOLD HENRIQUEZ,    MICHAEL T.
COHN,WILLIAM R. TAYLOR, RICHARD A.
SUTHERLAND, and those similarly
situated.
      Plaintiff


             V.                                  C.A.   No.   11-12049-MLW


STATE STREET BANK AND TRUST COMPANY,
      Defendants.


THE ANDOVER COMPANIES EMPLOYEE
SAVINGS AND PROFIT SHARING PLAN,        on
behalf of itself, and JAMES
PEHOUSHEK-STANGELAND and all others
similarly situated.
      Plaintiff


             V.                                  C.A.   No.   12-11698-MLW


STATE STREET BANK AND TRUST COMPANY,
      Defendants.

                                   ORDER



     WOLF,    D.J.                                       November 5,   2018
     Case 1:11-cv-10230-MLW Document 516 Filed 11/05/18 Page 2 of 2



     In   its    Memorandum      in    Support   of   the   Proposed   Partial

Resolution of Issues, Labaton Sucharow LLP stated that it intends

to retain Retired Judge Garrett E. Brown, Jr., instead of Retired

Judge James Holderman. See Docket No. 510 at 12. Accordingly, it

is hereby ORDERED that:

     1.      Judge Brown shall attend the hearing on November 7, 2018,

at 2:00 p.m. He shall be prepared to discuss the Cover Memorandum

to the Special Master's First Submission of Documents to Supplement

the Record    (Docket No.   423).

     2.      Judge   Holderman    is    no   longer   ordered to   attend the

hearing on November 7, 2018, at 2:00 p.m.




                                              UNITED STATES DISTRICT JUD
